third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b06 grglyer postu-120924-15 uilc date date to marvis a knospe associate area_counsel boston large business international from lawrence m axelrod special counsel corporate grid r glyer attorney branch corporate subject -------------------------------------------- this chief_counsel_advice responds to your request for assistance dated august in which you ask us to supplement the rationale provided in a field_attorney advice faa dated may postf-107867-14 this office reviewed the faa prior to its issuance this advice may not be used or cited as precedent legend fp taxpayer target date date date ---------------------------------------------------- ------------------------------------------------- ------------------------------------- -------------------------- ---------------------------- ------------------------ postu-120924-15 year year issue ---------------------------------- ------- whether we are able to supplement the rationale provided in the faa that taxpayer is not eligible to make an extended carryback election the extended carryback election as the parent of the taxpayer group for its year consolidated taxable_year pursuant to sec_172 because taxpayer is the successor to an entity target that received tarp proceeds which is not eligible to make that election conclusion we have supplemented the rationale provided in the faa tarp status is a sec_381 attribute of the target that carries over and becomes an attribute of taxpayer in the merger therefore it is as if the taxpayer received the tarp proceeds consequently taxpayer is prohibited from making the extended carryback election tarp status is not listed as an attribute in sec_381 however the legislative_history of sec_381 provides that analogous tax items not listed in sec_381 can nevertheless be treated as if they were listed therein because tarp status is analogous to some of the attributes listed in sec_381 it can be treated as one the legislative_history also states that taxpayers cannot avoid unfavorable attributes by undergoing a merger thus target should not be able to remove its tarp taint by merging into another corporation this action would frustrate congressional intent to disqualify a tarp recipient from making the extended carryback election finally in addition to the tax_attributes listed in sec_381 there are numerous statutory provisions the application of which require an acquiring_corporation to take into account the activities of a predecessor_corporation for example former sec_921 relating to qualification as a western_hemisphere_trade_corporation facts fp owns all of the stock of taxpayer taxpayer is a ------- holding_company that is the common parent of a consolidated_group the taxpayer group taxpayer’s relevant fiscal taxable_year is year which begins on date a date in ------- and ends on date a date in ------- on date a date in ------- that is within year fp acquired all of the stock of target in a taxable transaction a reverse subsidiary cash_merger target was a ------- holding_company that was the common parent of a consolidated_group the target group immediately after fp acquired target fp caused target to merge with and into taxpayer pursuant to sec_368 with taxpayer surviving the merger as postu-120924-15 a result the subsidiaries of target became subsidiaries of taxpayer see revrul_69_163 1969_1_cb_217 prior to the merger target was a calendar_year taxpayer in ------- the federal government acquired shares of preferred_stock and warrants in target in exchange for cash pursuant to the emergency economic stabilization act of tarp proceeds and target is sometimes hereinafter referred to as a tarp recipient as part of its acquisition of target fp acquired those shares and warrants from the federal government in exchange for cash in year taxpayer on behalf of the taxpayer group made the extended carryback election with respect to the consolidated_net_operating_loss cnol incurred in its year consolidated_return_year the taxpayer group’s cnol and received a tentative refund law and analysis law section of the worker homeownership and business assistance act of whbaa pub_l_no 123_stat_2984 amended sec_172 and sec_810 to allow taxpayers to elect to carry back an applicable net_operating_loss nol for a period of or years in lieu of the 2-year period provided by sec_172 sec_172 provides that the term applicable net_operating_loss means the taxpayer's nol for a taxable_year ending after date and beginning before date applicable_taxable_year sec_172 provides that the extended carryback election for an applicable nol may be made only with respect to taxable_year sec_172 provides that the extended carryback election shall be made in such manner as may be prescribed by the secretary and shall be made by the due_date including extensions of time for filing the return for the taxpayer’s last taxable_year beginning in the extended carryback election once made is irrevocable section f of the whbaa provides that the extended carryback election is not available to certain taxpayers including tarp recipients the extended carryback election does not apply to any taxpayer if a the federal government acquired before the date of the enactment of this act an equity_interest in the taxpayer pursuant to the emergency economic stabilization act of eesa pub_l_no or b the federal government acquired before such date of postu-120924-15 enactment any warrant or other right to acquire any equity_interest with respect to the taxpayer pursuant to such act a tarp recipient the federal_national_mortgage_association and the federal_home_loan_mortgage_corporation and any taxpayer which at any time in or was or is a member of the same affiliated_group as defined in sec_1504 without regard to subsection b thereof as a taxpayer described in paragraphs or footnote in the explanation of the staff of the joint_committee on taxation blue_book contains an example of a taxpayer with an nol in that in joins an affiliated_group with a member in which the federal government acquired an equity_interest pursuant to the emergency economic stabilization act of the example reads a taxpayer with an nol in that in joins an affiliated_group with a member in which the federal government has acquired an equity_interest pursuant to the emergency economic stabilization act of may not utilize the extended carryback rules under this provision with regard to the nol the taxpayer is required to amend prior filings to reflect the permitted carryback period jcx-44-09 see also cong rec s comment of senate_finance_committee chairman baucus that the technical explanation in the blue_book expresses the senate finance committee’s understanding and intent behind the legislation in the treasury_department and the irs promulgated temp sec_1_1502-21t through b v which contains rules relating to the election of the extended carryback period under sec_172 for consolidated groups temp sec_1_1502-21t provides that a consolidated_group may make an extended carryback election for a cnol arising in a taxable_year ending after date and beginning before date applicable cnol however no such election may be made for a taxpayer described in section f of the whbaa the extended carryback election applies to the entire applicable cnol except as otherwise provided in temp sec_1_1502-21t or in this paragraph b v temp sec_1_1502-21t provides that if a member of a consolidated_group became a member of another consolidated_group and the acquiring group makes an extended carryback election for the cnol for an eligible year applicable cnol the group may make an irrevocable election to relinquish the part of the applicable cnol attributable to that member for the portion of the carryback period during which the corporation was a member of another group election to waive the postu-120924-15 entire carryback period this election could thus operate to relinquish carryback for up to five taxable years temporary sec_1_1502-21t provides for a partial waiver of the pre-acquisition extended carryback period specifically if one or more members of a consolidated_group become members of another consolidated_group then with respect to the applicable cnol for which the acquiring group has made the extended carryback election the acquiring group may make an irrevocable election to relinquish for the portion of the applicable cnol attributable to the member the extended carryback period as defined in temp sec_1_1502-21t for taxable years during which the corporation was a member of another group election to waive the extended carryback period temporary sec_1_1502-21t contains an example in which t filed a separate_return for and t was acquired by x at the end of and for and t was a member of x’s consolidated_group at the end of x sold its t stock to the p consolidated_group and t was included on the p consolidated_return for for the p group sustained a cnol a portion of which was attributable to t under sec_1_1502-21 p elected a five-year carryback for the group’s cnol for and also elected pursuant to temp sec_1 21t b ii c to waive the portion of the cnol attributable to t for and when t was a member of the x group although t’s portion of the p group’s cnol for was not carried back to the consolidated_return years of the x group for and t’s portion was carried back to t’s and separate_return years temporary sec_1_1502-21t provides that if a member electing member of a consolidated_group makes the extended carryback election with regard to a loss from a separate_return_year ending before the electing member’s inclusion in a consolidated_group that extended carryback election will not disqualify the acquiring group from making an otherwise available extended carryback election with regard to an applicable cnol incurred in a consolidated_return_year that includes the electing member revproc_2009_52 2009_49_irb_744 provides the time and manner by which a taxpayer may make the extended carryback election section dollar_figure of the revenue_procedure restates the rule contained in section f of the whbaa that the extended carryback election is unavailable to a tarp recipient sec_4 of revproc_2009_52 provides that taxpayer includes an affiliated_group filing a consolidated_return and that applicable nol includes a cnol furthermore the common parent of a consolidated_group makes the extended carryback election for the group sec_4 and of revproc_2009_52 permit the extended carryback election to be made for a consolidated_group by attaching a statement to the original or amended consolidated_return for the taxable_year of the applicable cnol by attaching a statement to the taxpayer's amended consolidated_return applying the applicable cnol to the carryback_year or by attaching a statement to a claim for a tentative carryback postu-120924-15 adjustment on form_1139 sec_4 a i requires the taxpayer to represent on the extended carryback election statement that the taxpayer is not a tarp recipient and neither in nor an affiliate of a tarp recipient sec_4 b and b of revproc_2009_52 require the extended carryback election regardless of the manner in which made to be filed no later than the due_date including extensions for filing the return for the taxpayer's last taxable_year beginning in analysis the faa concluded that as a result of the merger taxpayer was a successor to target for purposes of applying the attribute carryover rules of sec_381 that is taxpayer succeeded to and was required to take into account all tax_attributes of target the faa asserted that one of the attributes to which taxpayer succeeded as a result of the merger was target’s status as a tarp recipient the following paragraph from the faa succinctly summarizes the argument tax_attributes carry over to the successor_corporation in situations where the reorganization is in the form of a statutory merger 306_us_522 in metropolitan edison the court noted that in a statutory merger the corporate personality of the transferor is drowned in that of the transferee id pincite see also 122_tc_324 the crucial finding in all of the rulings discussed above is that in any corporate amalgamation involving the attribute carryover rules of sec_381 the surviving or recipient corporation is viewed as if it had always conducted the business of the formerly separate corporation s whose assets are acquired by the surviving corporation here --------------- is the successor_corporation in the statutory merger with ----------- and succeeds to the tax_attributes of ---- ---------- summary of taxpayer’s position the taxpayer takes issue with the conclusion that tarp status is an attribute that carries over to a transferee corporation in a transaction to which sec_381 applies and advances a number of arguments in support of its position first the taxpayer argues that the attributes listed in sec_381 and analogous ones based on court cases and published or private rulings collectively the sec_381 attributes focus on specific tax_return items and do not support a drastic change to the acquiring corporation's own tax characteristics as a result of a merger second the taxpayer asserts that sec_381 attributes are found in the internal_revenue_code and that tarp status is not part of the code third the taxpayer maintains that a plain reading of the whbaa as interpreted by the blue_book does not support a successor postu-120924-15 rule taxpayer argues that eesa was intended to stabilize --------- and provide liquidity to the financial system taxpayer argues it was encouraged to acquire such a ------- target and yet is now being penalized for doing just that fourth the taxpayer notes that the service did not apply a successor rule in the following circumstance in an acquiring_corporation acquired the assets of a target_corporation in a sec_381 transaction the target_corporation had made the extended carryback election for and was not a tarp recipient and the acquiring_corporation was allowed to make the extended carryback election for even though a predecessor_corporation the target_corporation had made the extended carryback election in see notice_2010_58 2010_37_irb_326 q a in light of this prior application of the extended carryback election rules the taxpayer argues that the service should not be able to apply a successor rule to tarp status because any successor rules in the whbaa should be applied consistently the taxpayer asserts that imposing a successor rule in the case of a successor to a tarp recipient would be contrary to the broad legislative intent behind the enactment of eesa and the whbaa sec_381 notwithstanding the taxpayer assertions we continue to maintain that tarp status is a sec_381 attribute of a target_corporation that carries over to the successor_corporation in the merger sec_381 provides that in the case of certain reorganizations including a reorganization to which sec_368 applies the acquiring_corporation here taxpayer shall succeed to and take into account as of the close of the day of the merger the items of the transferor_corporation here target described in sec_381 subject_to the operating rules of sec_381 and the limitations imposed by sec_381 the taxpayer argues that because tarp status is not one of the items listed in that subsection that taint should not carry over to the acquiring_corporation however the legislative_history for sec_381 provides that notice_2010_58 2010_37_irb_326 q-20 if a corporate taxpayer makes the whbaa election and merges into another corporation in a later taxable_year is the acquiring_corporation that has not previously made a whbaa election allowed to make the whbaa election for a taxable_year of the acquiring_corporation ending after date and beginning before date a-20 yes postu-120924-15 the section is not intended to affect the carryover treatment of an item or tax attribute not specified in the section or the carryover treatment of items or tax_attributes in corporate transactions not described in subsection a no inference is to be drawn from the enactment of this section whether any item or tax attribute may be utilized by a successor or a predecessor_corporation under existing law s rep no 83d cong 2d sess thus for example a foreign_tax_credit carryover of a transferor_corporation is not an item listed in sec_381 however prior to being included in the code in sec_383 in now in sec_383 it had been considered a tax attribute to which an acquiring_corporation succeeds following a transaction to which sec_381 applies see revrul_68_350 1968_2_cb_159 modified by revrul_72_452 1972_2_cb_438 obsoleted by revrul_80_144 1980_1_cb_80 moreover congress made it clear that a corporation could not eliminate an unwanted tax attribute by merging into another corporation as stated also in the legislative_history the new rules enable the successor_corporation to step into the tax shoes of its predecessor_corporation without necessarily conforming to artificial legal requirements which now exist under court made law tax results of liquidations or reorganizations are thereby made to depend less upon the form of the transaction than upon the economic integration of two or more separate businesses into a unified business_enterprise at the same time the new provision makes it difficult to escape the tax consequences of the law by means of a legal artifice such as liquidation and reincorporation or merger into another corporation s rep no 83d cong 2d sess pincite taxpayer’s assertion that the attributes to which an acquiring_corporation succeeds are only the specific tax_return items listed in sec_381 and do not support a drastic change to the acquiring corporation's own tax characteristics as a result of a merger is not supported by the code for example for purposes of determining whether a corporation x qualified as a western_hemisphere_trade_corporation whtc under former sec_921 its gross_income for its current taxable_year and its two previous taxable years had to satisfy certain tests assume that an unrelated target_corporation y merged into x on date in a sec_381 transaction in determining whether x qualified as a whtc for calendar_year x would have had to take into account its gross_income for the entire taxable_year of which would include the gross_income attributable to the operations of y x’s gross_income for its two previous taxable years and y’s gross_income for its two previous taxable years postu-120924-15 in revrul_72_356 the irs concluded that the gross_income of a predecessor_corporation prior to a merger must be taken into account by the surviving corporation for purposes of determining whether the surviving corporation met the requirements for whtc status the revenue_ruling contained the following analysis in 4_tc_708 involving a merger the court held that the tax_liability of a predecessor_corporation paid_by the surviving corporation was a deduction from its net_income in determining its title 1a net_income under sec_406 of the revenue act of personal_holding_company_income under current law similarly in the 6_tc_1209 the court determined that interest on income_tax liabilities of predecessor corporations paid_by the successor_corporation was deductible by the successor_corporation in determining its income_tax likewise in commissioner v metropolitan edison co 306_us_522 the supreme court of the united_states found that the surviving corporations were entitled to deduct unamortized bond_discount and expenses_incurred in connection with bonds issued by the predecessor corporations and redeemed by the surviving corporations in these cases the surviving corporations took the respective items of the predecessor_corporation into account in determining the survivor’s tax_liability these cases argue for the proposition that attributes of the predecessor_corporation become elements of the corporate personality of the surviving entity and must be taken into account in determining the tax status of the surviving corporation for years subsequent to the merger the proposition is basically that a surviving corporation carries with it all those characteristics which the merged corporation had prior to the merger and that the history of the predecessor_corporation carries forward to the survivor corporation see also 233_f2d_493 cert_denied 353_us_983 in the hypothetical described above y’s gross_income history could affect for better or worse the ability of x to qualify for whtc for that is to use the taxpayer’s terminology that history could fundamentally alter x’s tax characteristics nevertheless y’s gross_income history for the previous two years must be taken into account similarly a corporation’s status as a tarp recipient cannot be purged by the corporation merging into an acquiring_corporation the acquiring corporation’s status as a successor to a tarp recipient may not directly affect its tax_liability for the year but it affects its ability to make an extended carryback election taxpayer’s contention that tax_attributes to which an acquiring_corporation succeeds in a transaction to which sec_381 applies are limited to those items found in sec_381 is contrary to the legislative_history case law and historic practice the absence of any specific language in eesa and whbaa regarding successors in transactions to 1972_2_cb_452 postu-120924-15 which sec_381 applies is far from unusual if taxpayer’s contention that specific language is necessary for sec_381 to apply to a tax attribute is correct it would negate the application of sec_381 to numerous tax_attributes such as the ones discussed above for which successor treatment is currently taken for granted as mentioned section f of the whbaa prohibits the making of the extended carryback election by any taxpayer that was a tarp recipient if the taxpayer is correct that tarp-recipient status is not a tax attribute to which a transferee succeeds in a sec_381 transaction then the making of the extended carryback election that is expressly prohibited by the statute could be easily avoided for example assume a foreign_corporation owns two calendar-year u s_corporations x and y x was a tarp recipient but y was not y paid a substantial amount of federal income taxes in years prior to but has sold off most of its assets and operates only a small_business at the beginning of it is anticipated that x will sustain substantial operating losses in the coming year for the purpose of avoiding the prohibition on extended carrybacks by tarp recipients x merges into y at the beginning of in a transaction qualifying under sec_381 as expected x’s former operations conducted by y during generate substantial losses and y makes an extended carryback election for its nol under the theory that x’s status as a tarp recipient does not taint y’s ability to make the extended carryback election allowing an extended carryback election under such circumstances would be clearly inconsistent with the express statutory rule prohibiting the making of the extended carryback election by tarp recipients finally taxpayer’s contention -- that the service’s allowance of a successor_corporation to make an extended carryback election when the predecessor_corporation had also made the extended carryback election in a prior year negates the application of tarp recipient status to the successor of a tarp recipient -- ignores the strong legislative prohibition on allowing the making of the extended carryback election by tarp recipients although the legislation generally limits the extended carryback election for an nol from only one taxable_year the regulations effectively allow those elections for more than one taxable_year under certain circumstances by contrast an extended carryback election by a tarp is per se verboten as mentioned above section f of the whbaa provides that the extended carryback election is not available to any taxpayer which at any time in or was or is a member of the same affiliated_group as defined in sec_1504 without regard to subsection b thereof as a tarp recipient in other words although the specifically temp sec_1_1502-21t example illustrates a case in which the x group which included subsidiary t made an extended carryback election for its cnol a portion of which was attributable to t at the end of p acquired all of the stock of t from x for the p group sustained a cnol a portion of which was attributable to t p made the extended carryback election for its cnol and did not make an election to relinquish any portion of the cnol attributable to t the example concludes that the extended carryback election by the x group for which includes a portion of the cnol attributable to t does not disqualify the p group from making the extended carryback election for its cnol postu-120924-15 statute and regulations tolerate under certain circumstances effective extended carryback elections of nols for more than one taxable_year they do not allow such an election under any circumstances by a tarp recipient or even by a corporation that was affiliated with a tarp recipient at any time in or therefore taxpayer’s argument -- that the allowance of an extended carryback election by a successor of a predecessor that made the extended carryback election in a prior year which predecessor by definition could not have been a tarp recipient supports its contention that tarp status is not a sec_381 attribute -- is without merit taxpayer contends that under ----------------------- law it was required to merge target into taxpayer immediately after target was acquired by fp but for this requirement taxpayer argues that target could have been contributed to taxpayer and become a subsidiary in taxpayer’s consolidated_group taxpayer argues that had target become a subsidiary it would have been able to carry back the full cnol of the group and should not be penalized for its forced compliance with ------------ law taxpayer is correct that sec_1_1502-21t generally provides that the extended carryback election applies to the entire applicable cnol however that regulation also provides that an extended carryback election may not be made by a tarp recipient the question is how this exception applies if a tarp recipient were a member of a consolidated_group otherwise eligible to make the extended carryback election contrary to taxpayer’s assertion for several reasons had target become a subsidiary in the taxpayer consolidated_group the portion of any cnol attributable to target would not have been eligible for an extended carryback election although a consolidated_group has a single consolidated_return_year each member has its own taxable_year see sec_1_1502-76 when the stock of an includible_corporation is acquired by a member of a consolidated_group the corporation’s taxable_year terminates at the end of the day of the acquisition and a new taxable_year begins on the following day as a member of the group sec_1_1502-76 provides that the returns for the years that end and begin with a corporation becoming or ceasing to be a member are separate tax years for all federal_income_tax purposes thus had target become a subsidiary of taxpayer’s consolidated_group on date a -- ------------------ it would have had a new taxable_year beginning on the day after date sec_172 provides that the term applicable net_operating_loss means the taxpayer's nol for an applicable_taxable_year consequently any portion of the taxpayer group’s cnol attributable to target for that consolidated_return would not have been an applicable cnol because it would have been incurred in a taxable_year beginning after ----------------------- moreover even if the fact that the loss was not incurred in a taxable_year beginning before ---------------------- were alone insufficient to disallow an extended carryback election for the target’s allocable portion of the group’s cnol the target’s prior receipt postu-120924-15 of tarp funds would disqualify the taxpayer from making an extended carryback election with respect to the target’s portion of the group’s cnol otherwise the taxpayer group would be able to carry back five years the portion of that cnol attributable to a tarp recipient contrary to the clear language of section f of the whbaa as interpreted by the blue_book under sec_1_1502-77 and sec_4 of revproc_2009_52 the common parent files the extended carryback election for the applicable cnol although a cnol is generally treated as a single tax attribute of a consolidated_group the supreme court in united dominion industries inc v united_states specifically held that the cnol is not treated as a single attribute when carried to a member’s separate_return_year accordingly the portion of the cnol that would have been attributable to target which was a tarp recipient would be disqualified from the extended carryback election we recognize that under our conclusion the taxpayer ends up with a worse tax result than it would have had if it had undertaken any of the alternative transactions discussed above no merger of target with the target stock owned by either fp or the taxpayer or a merger of target into a subsidiary of the taxpayer we also recognize that the taxpayer did not have a choice about the form of the transaction because as explained earlier for regulatory reasons it could not have undertaken any of those transactions nevertheless congress laid out a clear prohibition against a tarp recipient being able to make the extended carryback election - a prohibition that also applies to losses_incurred by any non-tarp recipients that were affiliated with a tarp recipient in or the taxpayers in those circumstances also did not have a choice in those cases the affiliated corporations were disqualified from making the extended carryback election and could not remove any pre-existing tarp taint the taxpayer having received the operating_assets of a tarp recipient in a transaction to which sec_381 applied should not be in a better position than those taxpayers case development hazards and other consideration sec_4 532_us_822 id pincite postu-120924-15 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions robert h wellen associate chief_counsel corporate by __________________ lawrence m axelrod special counsel associate chief_counsel corporate
